DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/13/2021 has been entered and is currently under consideration.  Claims 1-15 and 17-21 remain pending in the application.
Claim Objections
Claim 18 objected to because of the following informalities:
In claim 18, “the platelet type filler in the tread base composition comprising, the talc being a surface modified talc” should read --the platelet type filler in the tread base composition comprising a surface modified talc.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite because it is unclear which platelet type filler the claim references (tread base layer or under tread layer).  For the purpose of compact prosecution, the claim has been interpreted to mean the platelet type filler in the tread base layer.
Claim 8 is rendered indefinite because it is unclear which platelet type filler the claim references (tread base layer or tread cap layer).  For the purpose of compact prosecution, the claim has been interpreted to mean the platelet type filler in the tread base layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi (JP 2009262646 of record with reference made to examiner provided machine translation) in view of Kishizoe (US 2015/0158344 of record) and Zhao (US 2012/0132332 of record).
Regarding claim 1, Oizumi teaches 
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6) and a tread base layer (Fig 1: intermediate tread rubber layer 8);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the tread base layer being composed of a tread base composition (intermediate tread rubber layer 8).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of talc, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any talc).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the tread base composition comprising at least one diene-based elastomer and a platelet type filler, the platelet type filler in the tread base composition being present in the range of 0.5 to less than 10 parts by weight based on 100 parts by weight of the elastomer in the tread base composition.
In the same field of endeavor regarding tires, Zhao teaches a composition comprising at least one diene-based elastomer and up to 15 phr of a graphene platelets for the motivation of promoting stiffness while reducing hysteresis and internal heat buildup ([0007, 0014-0016, 0026]).
Zhao teaches a range of values for the composition of the tread base that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the tread base composition as taught by Zhao that overlaps with the claimed range in order to promote stiffness while reducing hysteresis and internal heat buildup.
Regarding claim 3
Oizumi further teaches the tread portion further comprising an under tread layer (Fig 1: under tread rubber layer 7), the under tread layer underlying the tread base layer (Fig 3), and the under tread layer being composed of an under tread composition (under tread rubber layer 7).
Regarding claim 4, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the closed end of the sipe is in contact with the under tread layer (Fig 3).
Regarding claim 5, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the under tread composition comprising less than 0.1 part by weight of a platelet type filler (Oizumi does not teach the under tread being comprised of any platelet type filler).
Regarding claim 7, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition comprising less than 0.1 part by weight of a platelet type filler (Kishizoe does not teach the tread cap comprising any talc).
Regarding claim 9, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Zhao further teaches the platelet type filler being selected from the group consisting of talc, clay, mica and graphene ([0026]).
Regarding claim 11, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not explicitly recite the tread base composition further comprising at least one grade of carbon black in the range from 15 to 80 parts by weight, based on 100 parts by weight of the elastomer.
However, Zhao teaches a range of values for the carbon black that overlaps with the claimed range ([0024-0025]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the carbon black as taught by Zhao that overlaps with the claimed range.
Regarding claim 12, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi further teaches the tread cap layer being in contact with the tread base layer (Fig 3).
Regarding claim 13, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 3.
Oizumi further teaches the tread base layer being in contact with the under tread layer (Fig 3).
Regarding claim 14, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition further comprising a reinforcing filler, the reinforcing filler comprising carbon black or silica ([0044]).
Regarding claim 15, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 14.
Oizumi in view of Kishizoe and Zhao does not explicitly teach the reinforcing filler in the tread cap composition being in the range of 25 to 125 parts by weight, based on 100 parts by weight of the elastomer.
However, Kishizoe teaches a range of values for the reinforcing filler that overlaps with the claimed range ([0044]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the reinforcing filler as taught by Kishizoe that overlaps with the claimed range.
Regarding claim 20, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi further teaches a plurality of sipes, each sipe of the plurality of sipes comprising an open end and a closed end, the closed end of each of the plurality of sipes extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3: sipes 13).
Regarding claim 21, Oizumi teaches:
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6), a tread base layer (Fig 1: intermediate tread rubber layer 8), and an under tread layer (Fig 1: under tread rubber layer 7);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the under tread layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the under tread layer underlying the tread base layer (Fig 1), the under tread layer being composed of an under tread composition (under tread rubber layer 7), wherein the under tread layer overlies a belt skim layer containing a reinforcing component (Fig 1: belt layers 3).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of talc, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any talc).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the under tread composition comprising 0.5 to 20 parts by weight of a platelet type filler based on 100 parts by weight of the elastomer in the under tread composition
In the same field of endeavor regarding tires, Zhao teaches using a composition comprising up to 15 phr of a graphene platelets for the motivation of promoting stiffness while reducing hysteresis and internal heat buildup ([0007, 0026]).
Zhao teaches a range of values for the composition of the tread base that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 of record).
Regarding claim 2, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the closed end of the sipe is in contact with the tread base composition.
In the same field of endeavor regarding tires, Yamakawa teaches a tire comprising a tread cap and base wherein a closed end of a sipe is in contact with the tread base composition for the motivation of preventing formation of cracks (Fig 5: upper layer 8, lower layer 7, sipes 6; [0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread as taught by Oizumi in view of Kishizoe and Zhao to include the sipes wherein a closed end of the sipes are in contact with the tread base composition in order to prevent formation of cracks.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1, 5, 7, and 9 above, and further in view of Rugheimer et al. (US 2015/0344315 of record) hereinafter Rugheimer.
Regarding claim 6, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 5.
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler being talc.
In the same field of endeavor regarding rubber compositions, Rugheimer teaches a platelet type filler comprising talc for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Regarding claim 8
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler being talc.
Rugheimer teaches a platelet type filler comprising talc for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Regarding claim 10, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 9.
Oizumi in view of Kishizoe and Zhao does not teach the talc in the tread base layer comprising at least one of the properties of a mean particle size diameter in the range of 1 to 10 microns or a surface area of 5 to 20 m2/g.
In the same field of endeavor regarding rubber compositions, Rugheimer teaches a platelet type filler comprising talc having a diameter of 1 micron for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012, 0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Regarding claim 17, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler in the tread base composition comprising a Hegman fineness in the range of 4 to 7.
Rugheimer teaches a platelet type filler comprising a range of values for the Hegman fineness that overlaps with the claimed range for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the Hegman fineness as taught by Rugheimer that overlaps with the claimed range in order to achieve desired functional, processing, or reinforcement properties.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Zhao as applied to claim 1 above, and further in view of Rugheimer and Kunii et al. (US 5873934) hereinafter Kunii.
Regarding claim 18, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 1.
Oizumi in view of Kishizoe and Zhao does not teach the platelet type filler in the tread base composition comprising a surface modified talc.
Rugheimer teaches a platelet type filler comprising talc for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type filler as taught by Oizumi in view of Kishizoe and Zhao with the talc as taught by Rugheimer in order to achieve desired functional, processing, or reinforcement properties.
Oizumi in view of Kishizoe, Zhao, and Rugheimer does not teach a surface modified talc.
In the same field of endeavor regarding platelet type fillers, Kunii teaches a surface modified talc for the motivation of imparting weatherability (Col 3, ln 34-45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the platelet type talc filler as taught by Oizumi in view of Kishizoe, Zhao, and Rugheimer with the treated surface as taught by Kunii in order to impart weatherability.
Regarding claim 19, Oizumi in view of Kishizoe and Zhao teaches the tire of claim 18.
Kunii the surface modified talc comprising a surface modified with a coupling agent (Col 3, ln 34-45).
Response to Arguments
Applicant’s arguments filed 08/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


                                                                                                                                                                                                        /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743